Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
Response to Amendment
The Amendment filed Sept. 23, 2022 has been entered. Claims 15-34 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15-20, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al (U.S Patent No. 8,992,816, filed on Jul. 9, 2009) in view of in view of Wu et al (CN101509931B, English translation provided) and Kruger et al. (US 2018/0200957).
Regarding claim 15, Jonasson teaches, as illustrated in Figs. 1-6, an apparatus (i.e. an inventive apparatus 1, Col. 4, Line 60) for additively manufacturing of three-dimensional objects. The apparatus includes an energy beam device configured to emit an energy beam to irradiate a build material, the energy beam consolidating the build material in a consolidation zone; and a detection device comprising an optical measuring device (10e), the detection device configured to detect splash particles in the consolidation zone generated by irradiating the build material, wherein the detection device is configured to detect and/or determine a spray characteristic of the splash particles generated in the consolidation zone (i.e. The apparatus 1 comprises an electron gun 3 generating an electron beam 4 in an evacuated chamber 2 (col. 4, lines 64-65); An upper part of the powder bed 7 forms a working area 5 over which the electron beam 4 sweeps during irradiation. After irradiation and fusing together of selected parts of the working area 5, a new layer of powder is distributed over the working area 5 on top of the powder bed 7 (col. 5, lines 1-6); In Fig. 6 the powder-lifting detection device 10e comprises a laser source 27 capable of generating a laser beam 28 directed above and across the working area 5 (col. 6, lines 58-60)).
Jonasson discloses that, all powder-lifting detection devices 10a-10e can be adapted to determine the amount of powder particles (one of spray characteristics of the splash particles generated in the consolidation zone) registered by the detector and not just determine whether powder-lifting (another of spray characteristics of the splash particles generated in the consolidation zone) occurs, which means that the powder-lifting effect can be quantified (col. 7, lines 10-14). 
Jonasson discloses that in contrast to a conventional apparatus, the inventive apparatus 1 further comprises a powder-lifting detection device 10 for detection of lifting of powdery material from the working area 5, i.e. for detection of powdery material that has left the working area 5 and that is present above and/or aside of the working area 5 (col. 5, lines 9-14). Jonasson discloses that, as illustrated in Fig. 4, the powder-lifting detection device 10c comprises a camera 21 directed at an angle downwards towards the working area 5. The detection device 10c further comprises an image processing unit 22 capable of analyzing a signal from the camera 21 such as to identify whether powder-lifting occurs as well as of generating the electronic signal S if that is the case (col. 6, lines 38-44). Jonasson discloses that, such a method has the advantageous effect (or impacts) of making it possible to automatically suppress the unwanted powder lifting effect at an early stage before it has led to harmful contamination or charge transfer into surrounding areas of the powder layer, which harmful contamination or charge transfer often leads to a major powder lift-off, complete discontinuation of the building of the three-dimensional part and the necessity to restart the building sequence from the start (col. 2, lines 55-62). Thus, Jonasson discloses that, the detection device is further configured to detect a pattern (or image) of impacts on a build plane (or powder layer), the pattern of impacts formed by impacts of the splash particles on the build plane.  
However, Jonasson does not specifically disclose that the optical measuring device is to use to measure the spray characteristic comprising a speed and a size of the splash particles especially comprising at least a CCD sensor (camera). In the same field of endeavor, particle size and velocity measurement, Wu discloses that, as illustrated in Figs. 1-3, (2) the CCD camera records the trajectory of the moving particles in the field of view from the direction perpendicular to the plane of the light source; (3) Perform particle image processing to obtain the length and width of each particle’s motion trajectory in the image; (4) Obtain the particle velocity  and particle diameter d in the measured field of view according to the following formula: (p.g. 1, lines 1-4 from bottom and p.g. 2, lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jonasson to incorporate the teachings of Wu to provide a CCD camera to measure the speed of particles during powder-lifting in the process of 3D printing. Doing so would be possible to provide a device and method with low cost, easily operating, and real-time online measurement of the velocity of splash particles from the powder bed in 3d printing, as recognized by Wu (p.g. 1 (Background technique)).
However, Jonasson does not explicitly disclose that the detection device is configured to detect a pattern of craters on a build plane, the pattern of craters formed by impacts of the splash particles on the build plane. In the same field of endeavor, monitoring a process for powder-bed, Kruger discloses that, as illustrated in Figs. 1 and 3-4, a furrow 36, a crater 37, and a powder clump 38 are shown in Figs. 3-4 ([0051]). Fig. 5 shows how an evaluation can be performed from the image recorded using the image sensor 31 according to Fig. 2, which evaluation can be displayed, for example, on an output unit of a display screen. The defects 36’, 37’, and 38’ can be seen, wherein the individual pixels of the image sensor are indicated ([0053], lines 1-6). Thus, Kruger discloses that, the detection device is configured to detect a pattern of craters on a build plane.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jonasson to incorporate the teachings of Kruger to provide that the detection device is configured to detect a pattern of craters on a build plane, the pattern of craters formed by impacts of the splash particles on the build plane. Doing so would be possible to provide the judgement of the three-dimensional extension of the various flaws, as recognized by Kruger ([0052]). 
Regarding claim 16, Jonasson teaches that, as illustrated in Figs. 1-6, in the apparatus the detection device (Fig. 4, item 21) is configured to monitor at least a portion (Fig. 4, area 5) of a build plain (Fig. 4, item 7) upon which the energy beam (Fig. 1, item 4) irradiates the build material (Fig. 4, item 6). 
Regarding claim 17, Jonasson teaches that, as illustrated in Figs. 1-6, in the apparatus the detection device is configured to detect an amount of building material contained in the splash particles (i.e. All powder-lifting detection devices 10a–10e can be adapted to determine the amount of powder particles registered by the detector and not just to determine whether powder-lifting occurs, which means that the powder-lifting effect can be quantified. Thereby the powder-lifting detection devices 10a–10e become capable of generating the second electronic signal S2 mentioned above (Col. 7, Lines 10-16)).
However, Jonasson does not specifically disclose that the optical measuring device is to use to measure the spray characteristic comprising a speed and a size of the splash particles especially comprising at least a CCD sensor (camera). In the same field of endeavor, particle size and velocity measurement, Wu discloses that, as illustrated in Figs. 1-3, (2) the CCD camera records the trajectory of the moving particles in the field of view from the direction perpendicular to the plane of the light source; (3) Perform particle image processing to obtain the length and width of each particle’s motion trajectory in the image; (4) Obtain the particle velocity  and particle diameter d in the measured field of view according to the following formula: (p.g. 1, lines 1-4 from bottom and p.g. 2, lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jonasson to incorporate the teachings of Wu to provide a CCD camera to measure the speed of particles during powder-lifting in the process of 3D printing. Doing so would be possible to provide a device and method with low cost, easily operating, and real-time online measurement of the velocity of splash particles from the powder bed in 3d printing, as recognized by Wu (p.g. 1 (Background technique)).
Regarding claims 18 and 19, Jonasson teaches that, as illustrated in Figs. 1-6, the apparatus is characterized in that the detection device is configured to determine a degree of evaporation of build material in the consolidation zone (i.e. As described above, during irradiation of the working area 5 part of the powdery material may reach an amount of charging high enough for making powder particles begin to lift from and leave the working area 5 and move around above and beside of the powder bed 7. The powder-lifting detection device 10 detects such an event and generates an electronic detection signal S. This signal is sent to the control unit 11 which controls the electron gun 3 in such a way that the irradiation of the working area 5, or at least of a part of working area 5 where powder lifting occurs, is interrupted (Col. 5, Lines 25-34); As a safety measure, the powder-lifting detection device 10 is also arranged to quantify the powder-lifting event, i.e. to quantify the amounts of powder that has lifted from the working area 5. Thus the powder-lifting detection device 10 is for instance capable of determining whether a major powder discharge has occurred. If the powder discharge is determined to exceed a certain level, a second electronic signal S2 is generated for cancelling or delaying the automatic re-start of the irradiation. In such a case it may be necessary to apply a new layer of powder onto the working area 5. (Col. 5, Lines 60-67 and Col. 6, Lines 1-2)).
Furthermore, Jonasson teaches that, as illustrated in Figs. 4, the apparatus is characterized in that the detection device is configured to determine a degree of evaporation via at least one algorithm, in particular an image analysis algorithm (i.e. In FIG. 4 the powder-lifting detection device 10c comprises a camera 21 directed at an angle downwards towards the working area 5. The detection device 10c further comprises an image processing unit 22 capable of analyzing a signal from the camera 21 such as to identify whether powder lifting occurs as well as of generating the electronic signal S if that is the case. Cameras and image processors are known as such and can be designed in different ways. (Col. 6, Lines 38-45); It is understandable that the image processing unit 22 is capable of analyzing (i.e. by using of image analysis algorithm) a signal (i.e. an image) from the camera 21).
Regarding claim 20, Jonasson teaches that, as illustrated in Figs. 1-6, the apparatus includes a control unit (i.e. a control unit 11, Col. 5, Line 17) configured to control at least one process parameter, preferably a parameter of the energy beam, in particular an energy beam power, dependent on at least one detected splash particle (i.e. As described above (in the teachings of Jonasson), during irradiation of the working area 5 part of the powdery material may reach an amount of charging high enough for making powder particles begin to lift from and leave the working area 5 and move around above and beside of the powder bed 7. The powder-lifting detection device 10 detects such an event and generates an electronic detection signal S. This signal is sent to the control unit 11 which controls the electron gun 3 in such a way that the irradiation of the working area 5, or at least of a part of working area 5 where powder lifting occurs, is interrupted (Col. 5, Lines 25-34). Interruption of the irradiation of a part of the working area 5 can be carried out by turning off the beam 4 or by directing the beam 4 towards another part of the working area 5 or towards an area outside of the working area 5 (Col. 5, Lines 43-46)).
Regarding claims 24-25, Jonasson discloses that in the apparatus the at least one process parameter comprises a parameter of the energy beam (e.g. a reduced average beam power can be achieved by reducing the beam power and/or by pulsing the beam (col. 5, lines 50-52)).  
Regarding claim 27, Jonasson teaches that, as illustrated in Fig. 1, the apparatus is characterized in that the detection device (i.e. a powder-lifting detection device 10, Col. 5, Line 11) is arranged off-axis with respect to a beam path (i.e. an electron beam 4, Col. 4, Lines 64-65) of the energy beam (i.e. the energy beam from an electron gun 3, Col. 4, Line 64). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jonasson et al, Wu, and Kruger as applied to claim 15 above, further in view of Buller et al. (US 2017/0355147, filed on Dec. 12, 2014)
Regarding claim 26, Jonasson discloses that, the apparatus includes a display unit configured to display to a user, a detected splash particle and/or a detected impact of a splash particle on a build plane and/or a pattern of impacts of splash particles on the build plane and/or a determined degree of evaporation (i.e. in Fig. 4 the powder-lifting detection device 10c comprises a camera 21 directed at an angle downwards the working area 5. The detection device 10c further comprises an image processing unit 22 capable of analyzing a signal from the camera 21 such as to identify whether powder-lifting occurs as well as of generating the electronic signal S if that is the case. col. 6, lines 38-44). However, Jonasson does not explicitly disclose to display the image. Buller teaches that, the particle counter may detect and/or counts particles (e.g., detect and/or counts particles one at a time). The particle counter may detect light scattering, light obscuration, and/or direct imaging of the particles. The particle counter may include a high intensity light source to illuminate the particle as it passes through a detection chamber. As particle passes through the light source (typically a laser or halogen light) the light may be scattered. The redirected light may be detected by an optical sensor (e.g., as used herein). The light source may be a halogen light. The light source may illuminate the particles from the back within a detection chamber. A high definition, high magnification image capturing device (e.g., video camera) may record the passing particles. The recorded video may then be analyzed by computer software to measure particle attributes. The amplitude of the light scattered or light blocked can be measured and the particle is counted and tabulated into standardized counting bins ([0213]). Stated another way, Buller teaches that the apparatus is characterized by a display unit (i.e. the screen of the video camera) configured to display a detected splash particle on a build plane.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Buller to display/record the image of a splash particle/passing particles on a screen. By doing so, it would be possible to quickly identify the impact of the splash particle on the build plane.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al (U.S Patent No. 8,992,816, filed on Jul. 9, 2009) in view of Wu et al (CN101509931B, English translation provided) and Kruger et al. (US 2018/0200957).
Regarding claim 28, Jonasson discloses a detective device for an apparatus for additively manufacturing three-dimensional objects. The detection device includes an optical measuring device, wherein the detection device is configured to detect splash particles generated in consolidation zone generated by irradiating a build material with an energy beam emitted from an energy beam device, the energy beam consolidating the build material in the consolidation zone; wherein the detection device is configured to detect and/or determine a spray characteristic of the splash particles generated in the consolidation zone (i.e. The invention concerns a method for producing three-dimensional objects layer by layer using a powdery material which can be solidified by irradiating it with a beam of charged particles, which method comprises the following steps: Successive application of powder layers to a working area, and fusing together Successive layers of said three dimensional object by Successively irradiating the powdery layers with said beam. The inventive method is characterized in that it comprises the following steps: i) determining whether lifting of powdery material from the working area occurs using a powder-lifting detection device capable of generating a detection signal upon detection of lifting of powdery material from the working area, and ii) interrupting the irradiation of at least a part of the working area where powder lifting occurs using the detection signal generated by the powder-lifting detection device for automatically trigging the interruption. (Col. 2, Lines 38-54); Jonasson teaches that, in Fig. 6 the powder-lifting detection device 10e comprises a laser source 27 capable of generating a laser beam 28 directed above and across the working area 5. If powder lifting occurs powder particles will be present in the path of the laser beam 28 resulting in scattering of the light in the laser beam 28. To detect powder lifting it is therefore possible to either detect a decrease in intensity of the original laser beam 28 or to detect an increase of scattered laser light 28a. A first light detector 29 is arranged to detect the intensity of the original laser beam 28 and a second light detector 29a is arranged to detect scattered laser light 28a. The detection device 10e further comprises a signal processing unit 30 capable of analyzing a signal from the light detectors 29, 29a such as to identify whether powder-lifting occurs as well as of generating the electronic signal S if that is the case. The powder-lifting detection device 10e may comprise either or both light detectors 29, 29a. Laser sources, light detectors and signal processors are known as such and can be designed in different ways (col. 6, lines 58-67 and col. 7, lines 1-9); For one of ordinary skilled in the art, it is obvious to obtain the speed of a particle after measuring light scattering from the particle).
Jonasson discloses that, all powder-lifting detection devices 10a-10e can be adapted to determine the amount of powder particles (one of a spray characteristics of the splash particles generated in the consolidation zone) registered by the detector and not just determine whether powder-lifting (another of a spray characteristics of the splash particles generated in the consolidation zone) occurs, which means that the powder-lifting effect can be quantified (col. 7, lines 10-14).
Jonasson discloses that in contrast to a conventional apparatus, the inventive apparatus 1 further comprises a powder-lifting detection device 10 for detection of lifting of powdery material from the working area 5, i.e. for detection of powdery material that has left the working area 5 and that is present above and/or aside of the working area 5 (col. 5, lines 9-14). Jonasson discloses that, as illustrated in Fig. 4, the powder-lifting detection device 10c comprises a camera 21 directed at an angle downwards towards the working area 5. The detection device 10c further comprises an image processing unit 22 capable of analyzing a signal from the camera 21 such as to identify whether powder-lifting occurs as well as of generating the electronic signal S if that is the case (col. 6, lines 38-44). 
Jonasson discloses that, such a method has the advantageous effect (or impacts) of making it possible to automatically suppress the unwanted powder lifting effect at an early stage before it has led to harmful contamination or charge transfer into surrounding areas of the powder layer, which harmful contamination or charge transfer often leads to a major powder lift-off, complete discontinuation of the building of the three-dimensional part and the necessity to restart the building sequence from the start (col. 2, lines 55-62). Thus, Jonasson discloses that, the detection device is further configured to detect a pattern (or image) of impacts on a build plane (or powder layer), the pattern of impacts formed by impacts of the splash particles on the build plane.  
However, Jonasson does not specifically disclose that the optical measuring device is to use to measure the spray characteristic comprising a speed and a size of the splash particles especially comprising at least a CCD sensor (camera). In the same field of endeavor, particle size and velocity measurement, Wu discloses that, as illustrated in Figs. 1-3, (2) the CCD camera records the trajectory of the moving particles in the field of view from the direction perpendicular to the plane of the light source; (3) Perform particle image processing to obtain the length and width of each particle’s motion trajectory in the image; (4) Obtain the particle velocity u an dparticle diameter d in the measured field of view according to the following formula: (p.g. 1, lines 1-4 from bottom and p.g. 2, lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jonasson to incorporate the teachings of Wu to provide a CCD camera to measure the speed of particles during powder-lifting in the process of 3D printing. Doing so would be possible to provide a device and method with low cost, easily operating, and real-time online measurement of the velocity of splash particles from the powder bed in 3d printing, as recognized by Wu (p.g. 1 (Background technique)).
However, Jonasson does not explicitly disclose that the detection device is configured to detect a pattern of craters on a build plane, the pattern of craters formed by impacts of the splash particles on the build plane. In the same field of endeavor, monitoring a process for powder-bed, Kruger discloses that, as illustrated in Figs. 1 and 3-4, a furrow 36, a crater 37, and a powder clump 38 are shown in Figs. 3-4 ([0051]). Fig. 5 shows how an evaluation can be performed from the image recorded using the image sensor 31 according to Fig. 2, which evaluation can be displayed, for example, on an output unit of a display screen. The defects 36’, 37’, and 38’ can be seen, wherein the individual pixels of the image sensor are indicated ([0053], lines 1-6). Thus, Kruger discloses that, the detection device is configured to detect a pattern of craters on a build plane.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jonasson to incorporate the teachings of Kruger to provide that the detection device is configured to detect a pattern of craters on a build plane, the pattern of craters formed by impacts of the splash particles on the build plane. Doing so would be possible to provide the judgement of the three-dimensional extension of the various flaws, as recognized by Kruger ([0052]). 
Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al (U.S Patent No. 8,992,816, filed on Jul. 9, 2009) in view of Wu et al (CN101509931B, English translation provided) and Kruger et al. (US 2018/0200957).
Regarding claim 29, Jonasson discloses a method of operating an apparatus for additively manufacturing three-dimensional objects. The method includes irradiating a build material using an energy beam emitted from an energy beam device, the energy beam consolidating the build material in a consolidation zone; and detecting with a detection device comprising an optical measuring device, splash particle in the consolidation zone generated irradiating the build material; and detecting and/or determining a spray characteristic of the splash particles generated in the consolidation zone, wherein the spray characteristic comprises a speed of the splash particles (i.e. the invention concerns a method for producing three-dimensional objects layer by layer using a powdery material which can be solidified by irradiating it with a beam of charged particles, which method comprises the following steps: Successive application of powder layers to a working area, and fusing together Successive layers of said three dimensional object by Successively irradiating the powdery layers with said beam. The inventive method is characterized in that it comprises the following steps: i) determining whether lifting of powdery material from the working area occurs using a powder-lifting detection device capable of generating a detection signal upon detection of lifting of powdery material from the working area, and ii) interrupting the irradiation of at least a part of the working area where powder lifting occurs using the detection signal generated by the powder-lifting detection device for automatically trigging the interruption. (Col. 2, Lines 38-54); Jonasson teaches that, in Fig. 6 the powder-lifting detection device 10e comprises a laser source 27 capable of generating a laser beam 28 directed above and across the working area 5. If powder lifting occurs powder particles will be present in the path of the laser beam 28 resulting in scattering of the light in the laser beam 28. To detect powder lifting it is therefore possible to either detect a decrease in intensity of the original laser beam 28 or to detect an increase of scattered laser light 28a. A first light detector 29 is arranged to detect the intensity of the original laser beam 28 and a second light detector 29a is arranged to detect scattered laser light 28a. The detection device 10e further comprises a signal processing unit 30 capable of analyzing a signal from the light detectors 29, 29a such as to identify whether powder-lifting occurs as well as of generating the electronic signal S if that is the case. The powder-lifting detection device 10e may comprise either or both light detectors 29, 29a. Laser sources, light detectors and signal processors are known as such and can be designed in different ways (col. 6, lines 58-67 and col. 7, lines 1-9); For one of ordinary skilled in the art, it is obvious to obtain the speed of a particle after measuring light scattering from the particle).
Jonasson discloses that, all powder-lifting detection devices 10a-10e can be adapted to determine the amount of powder particles (one of a spray characteristics of the splash particles generated in the consolidation zone) registered by the detector and not just determine whether powder-lifting (another of a spray characteristics of the splash particles generated in the consolidation zone) occurs, which means that the powder-lifting effect can be quantified (col. 7, lines 10-14). 
Jonasson discloses that in contrast to a conventional apparatus, the inventive apparatus 1 further comprises a powder-lifting detection device 10 for detection of lifting of powdery material from the working area 5, i.e. for detection of powdery material that has left the working area 5 and that is present above and/or aside of the working area 5 (col. 5, lines 9-14). Jonasson discloses that, as illustrated in Fig. 4, the powder-lifting detection device 10c comprises a camera 21 directed at an angle downwards towards the working area 5. The detection device 10c further comprises an image processing unit 22 capable of analyzing a signal from the camera 21 such as to identify whether powder-lifting occurs as well as of generating the electronic signal S if that is the case (col. 6, lines 38-44). 
Jonasson discloses that, such a method has the advantageous effect (or impacts) of making it possible to automatically suppress the unwanted powder lifting effect at an early stage before it has led to harmful contamination or charge transfer into surrounding areas of the powder layer, which harmful contamination or charge transfer often leads to a major powder lift-off, complete discontinuation of the building of the three-dimensional part and the necessity to restart the building sequence from the start (col. 2, lines 55-62). Thus, Jonasson discloses that, the detection device is further configured to detect a pattern (or image) of impacts on a build plane (or powder layer), the pattern of impacts formed by impacts of the splash particles on the build plane.  
However, Jonasson does not specifically disclose that the optical measuring device is to use to measure the spray characteristic comprising a speed and a size of the splash particles especially comprising at least a CCD sensor (camera). In the same field of endeavor, particle size and velocity measurement, Wu discloses that, as illustrated in Figs. 1-3, (2) the CCD camera records the trajectory of the moving particles in the field of view from the direction perpendicular to the plane of the light source; (3) Perform particle image processing to obtain the length and width of each particle’s motion trajectory in the image; (4) Obtain the particle velocity u an dparticle diameter d in the measured field of view according to the following formula: (p.g. 1, lines 1-4 from bottom and p.g. 2, lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jonasson to incorporate the teachings of Wu to provide a CCD camera to measure the speed of particles during powder-lifting in the process of 3D printing. Doing so would be possible to provide a device and method with low cost, easily operating, and real-time online measurement of the velocity of splash particles from the powder bed in 3d printing, as recognized by Wu (p.g. 1 (Background technique)).
However, Jonasson does not explicitly disclose that the detection device is configured to detect a pattern of craters on a build plane, the pattern of craters formed by impacts of the splash particles on the build plane. In the same field of endeavor, monitoring a process for powder-bed, Kruger discloses that, as illustrated in Figs. 1 and 3-4, a furrow 36, a crater 37, and a powder clump 38 are shown in Figs. 3-4 ([0051]). Fig. 5 shows how an evaluation can be performed from the image recorded using the image sensor 31 according to Fig. 2, which evaluation can be displayed, for example, on an output unit of a display screen. The defects 36’, 37’, and 38’ can be seen, wherein the individual pixels of the image sensor are indicated ([0053], lines 1-6). Thus, Kruger discloses that, the detection device is configured to detect a pattern of craters on a build plane.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jonasson to incorporate the teachings of Kruger to provide that the detection device is configured to detect a pattern of craters on a build plane, the pattern of craters formed by impacts of the splash particles on the build plane. Doing so would be possible to provide the judgement of the three-dimensional extension of the various flaws, as recognized by Kruger ([0052]). 
Regarding claim 30, Jonasson discloses that the method includes monitoring with the detection device (Fig. 4, item 21), at least a portion (Fig. 4, area 5) of a build plain (Fig. 4, item 7) upon which the energy beam (Fig. 1, item 4) irradiates the build material (Fig. 4, item 6). 
Regarding claim 31, Jonasson teaches that, as illustrated in Figs. 1-6, the method includes detecting with the detection device, a size of the splash particles, and/or an amount of the splash particles (i.e. all powder-lifting detection devices 10a-10e can be adapted to determine the amount of powder particles registered by the detector and not just to determine whether powder-lifting occurs, which means that the powder-lifting effect can be qualified. Col. 7, lines 10-14).
However, Jonasson does not explicitly disclose that the detection device is configured to detect a pattern of craters on a build plane, the pattern of craters formed by impacts of the splash particles on the build plane. In the same field of endeavor, monitoring a process for powder-bed, Kruger discloses that, as illustrated in Figs. 1 and 3-4, a furrow 36, a crater 37, and a powder clump 38 are shown in Figs. 3-4 ([0051]). Fig. 5 shows how an evaluation can be performed from the image recorded using the image sensor 31 according to Fig. 2, which evaluation can be displayed, for example, on an output unit of a display screen. The defects 36’, 37’, and 38’ can be seen, wherein the individual pixels of the image sensor are indicated ([0053], lines 1-6). Thus, Kruger discloses that, the detection device is configured to detect a pattern of craters on a build plane.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jonasson to incorporate the teachings of Kruger to provide that the detection device is configured to detect a pattern of craters on a build plane, the pattern of craters formed by impacts of the splash particles on the build plane. Doing so would be possible to provide the judgement of the three-dimensional extension of the various flaws, as recognized by Kruger ([0052]). 
Regarding claim 32, Jonasson discloses that the method includes determining with the detection device, a degree of evaporation of build material in the consolidation zone (i.e. As described above, during irradiation of the working area 5 part of the powdery material may reach an amount of charging high enough for making powder particles begin to lift from and leave the working area 5 and move around above and beside of the powder bed 7. The powder-lifting detection device 10 detects such an event and generates an electronic detection signal S. This signal is sent to the control unit 11 which controls the electron gun 3 in such a way that the irradiation of the working area 5, or at least of a part of working area 5 where powder lifting occurs, is interrupted (Col. 5, Lines 25-34); As a safety measure, the powder-lifting detection device 10 is also arranged to quantify the powder-lifting event, i.e. to quantify the amounts of powder that has lifted from the working area 5. Thus the powder-lifting detection device 10 is for instance capable of determining whether a major powder discharge has occurred. If the powder discharge is determined to exceed a certain level, a second electronic signal S2 is generated for cancelling or delaying the automatic re-start of the irradiation. In such a case it may be necessary to apply a new layer of powder onto the working area 5. (Col. 5, Lines 60-67 and Col. 6, Lines 1-2)).). 
Regarding claim 33, Jonasson discloses that the method includes determining with a control unit, at least one process parameter of the apparatus, the control unit configured to control the at least one process parameter based at least in part on: a detected splash particle (i.e. As described above (in the teachings of Jonasson), during irradiation of the working area 5 part of the powdery material may reach an amount of charging high enough for making powder particles begin to lift from and leave the working area 5 and move around above and beside of the powder bed 7. The powder-lifting detection device 10 detects such an event and generates an electronic detection signal S. This signal is sent to the control unit 11 which controls the electron gun 3 in such a way that the irradiation of the working area 5, or at least of a part of working area 5 where powder lifting occurs, is interrupted (Col. 5, Lines 25-34). Interruption of the irradiation of a part of the working area 5 can be carried out by turning off the beam 4 or by directing the beam 4 towards another part of the working area 5 or towards an area outside of the working area 5 (Col. 5, Lines 43-46)). 
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jonasson, Kruger, and Wu as applied to claim 20 above, further in view of Uckelmann (US 2005/0186538, filed on Feb. 24, 2005).
Regarding claims 21-23, Jonasson teaches that, as illustrated in Figs. 1-6, the apparatus is characterized in that the control unit (i.e. the control unit 11, Col. 5, Line 17) is configured to control the at least one process parameter, preferably a parameter of the energy beam, in particular an energy beam power, dependent on at least one detected splash particle. However, Jonasson does not explicitly disclose the energy beam will depend on one ambient parameter such as a temperature, in particular of the process region. In the same field of endeavor, making products by sintering, Uckelmann discloses that, the invention solves this problem with a method of the kind initially specified by configuring the control unit in such a way that by means of said control unit the beam irradiates predetermined positions of a material a plurality of times in each case, namely m times, where m is a whole integer greater than 1, wherein each of said positions is initially heated during the first irradiation to a temperature below the melting point of the material and during the m-th irradiation to a temperature above said melting point so that it is completely melted over the entire thickness of the layer in such a way that the material fuses at said position to the layer thereunder ([0006]). When melting and/or sintering using a high-energy beam, it is important that every portion covered by the beam is brought to the melting point of the material, but without exceeding the vaporization point, since otherwise the material would merely vaporize without forming the product being made ([0009]). Stated another way, Uckelmann teaches that, in the apparatus, the control unit controls the energy beam based on a temperature above the melting point of particles but without exceeding the vaporization point at predetermined position (i.e. the process region). It is understandable that the ambient parameter comprises the temperature which is associated with the process chamber of the apparatus (related to claim 23).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Uckelmann to control temperature in the process region of the build plane to determine the energy beam. By doing so, it would be possible to obtain the maximum processing speed, as recognized by Uckelmann ([0010]).
Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jonasson, Kruger, and Wu as applied to claim 33 above, further in view of Uckelmann (US 2005/0186538, filed on Feb. 24, 2005).
Regarding claim 34, Jonasson discloses that the method includes controlling with the control unit. However, Jonasson does not explicitly disclose the one process parameter such as the energy beam will depend on one ambient parameter such as a temperature, in particular of the process region. Uckelmann discloses that, the invention solves this problem with a method of the kind initially specified by configuring the control unit in such a way that by means of said control unit the beam irradiates predetermined positions of a material a plurality of times in each case, namely m times, where m is a whole integer greater than 1, wherein each of said positions is initially heated during the first irradiation to a temperature below the melting point of the material and during the m-th irradiation to a temperature above said melting point so that it is completely melted over the entire thickness of the layer in such a way that the material fuses at said position to the layer thereunder ([0006]). When melting and/or sintering using a high-energy beam, it is important that every portion covered by the beam is brought to the melting point of the material, but without exceeding the vaporization point, since otherwise the material would merely vaporize without forming the product being made ([0009]). Stated another way, Uckelmann teaches that, in the apparatus, the control unit controls the energy beam based on a temperature above the melting point of particles but without exceeding the vaporization point at predetermined position (i.e. the process region). It is understandable that the ambient parameter comprises the temperature which is associated with the process chamber of the apparatus.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Uckelmann to control temperature in the process region of the build plane to determine the energy beam. By doing so, it would be possible to obtain the maximum processing speed, as recognized by Uckelmann ([0010]).
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered. 
In response to applicant’s arguments (as amended) in claims 15-20, 24-25, 27, 26, 28, 29-33, and 34 that recited reference of Jonasson teaches the detection device is not detection of splash particles’ craters and Jonasson fails to teach every limitation of claims 15 and 28-29, it is persuasive. However, for further consideration, the updated reference of Kruger et al. (US 2018/0200957) is introduced in this office action to render the new ground rejection.
Kruger discloses that, as illustrated in Figs. 1 and 3-4, a furrow 36, a crater 37, and a powder clump 38 are shown in Figs. 3-4 ([0051]). Fig. 5 shows how an evaluation can be performed from the image recorded using the image sensor 31 according to Fig. 2, which evaluation can be displayed, for example, on an output unit of a display screen. The defects 36’, 37’, and 38’ can be seen, wherein the individual pixels of the image sensor are indicated ([0053], lines 1-6). Thus, Kruger discloses that, the detection device is configured to detect a pattern of craters on a build plane.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741